

Exhibit 10.1
PURCHASE AGREEMENT
(Pierpont Center, Morgantown, West Virginia)
THIS PURCHASE AGREEMENT (this “Agreement”) is made by and between DDR SOUTHEAST
MORGANTOWN, L.L.C., a Delaware limited liability company (“Seller”), and WHLR –
PIERPONT CENTER, LLC, a Delaware limited liability company, (“Buyer”). The
Effective Date of this Agreement shall be the date this Agreement is signed by
Seller, if Seller is the last to sign, or by Buyer, if Buyer is the last to
sign.
SECTION 1‑ THE PROPERTY. Seller agrees to sell and Buyer agrees to purchase the
real property consisting of approximately 11.32 acres situated in the City of
Morgantown, the County of Monongalia, State of West Virginia, and more
particularly described in attached Exhibit “A”, together with all improvements
located thereon, approximately 122,259 square feet of improvements, and all
appurtenant easements, rights, and privileges (“Property”). The Property is
commonly referred to as Pierpont Center, as shown on the site plan attached as
Exhibit “B”.


SECTION 2‑ PURCHASE PRICE. Buyer agrees to pay Seller, as the purchase price for
the Property, the sum of Fourteen Million and 00/100 Dollars ($14,000,000.00)
(“Purchase Price”). The Purchase Price shall be paid as follows:


a)
Within two (2) business days after the Effective Date, Buyer shall deposit One
Hundred Twenty-Five Thousand and 00/100 Dollars ($125,000.00) with the Title
Company (as hereinafter defined) in escrow as an initial earnest money deposit
(“Initial Deposit”). In the event Buyer fails to deliver the Initial Deposit
within such two (2) business day period, then same shall constitute an immediate
event of default under this Agreement and Seller shall be entitled to terminate
this Agreement upon written notice to Buyer;



b)
Within two (2) days after the expiration of the Due Diligence Period (as
hereinafter defined), provided Buyer does not terminate this Agreement in
accordance with Section 8 below, Buyer shall deposit an additional sum of One
Hundred Twenty-Five Thousand and 00/100 Dollars ($125,000.00) with the Title
Company in escrow as an additional earnest money deposit (“Additional Deposit”;
for purposes of this Agreement, the Initial Deposit, the Additional Deposit and
the Extension Deposit (as hereinafter defined), if any, shall be referred to
herein, collectively, as the “Earnest Deposit”). Upon the expiration of the Due
Diligence Period, the Earnest Deposit shall be non-refundable to Buyer (except
as expressly set forth in this Agreement), but shall be applicable to the
Purchase Price at Closing;



c)
Buyer shall deliver the Purchase Price, less the Earnest Deposit and the credits
authorized to Buyer, in immediately available funds, in escrow with the Title
Company on or prior to the Closing Date (as hereinafter defined); and



d)
Notwithstanding anything in this Agreement to the contrary, a portion of the
Earnest Deposit in the amount of One Hundred and 00/100 Dollars ($100.00) will
be non-refundable to Buyer and will be distributed to Seller upon any
termination of this Agreement as independent consideration for Seller’s
performance under this Agreement. If this Agreement is properly terminated by
Buyer pursuant to a right of termination granted to Buyer by any provision of
this Agreement, if any, the One Hundred and 00/100 Dollars ($100.00)
non-refundable portion of the Earnest Deposit will be promptly distributed to
Seller and, subject to the relevant





--------------------------------------------------------------------------------



provisions herein, the balance of the Earnest Deposit remaining after
distribution of the independent consideration to Seller will be promptly
returned to Buyer.


SECTION 3‑ ESCROW AND TITLE INSURANCE.
3.1 -Escrow Agent. The parties hereto designate Fidelity National Title
Insurance Company 5516 Falmouth Street, Suite 200, Richmond, Virginia 23230,
Attn: Douglas Atkins (“Title Company”) as the escrow agent (“Escrow Agent”) in
connection with this transaction. This Agreement shall serve as escrow
instructions and shall be subject to the usual conditions of acceptance of the
Escrow Agent, insofar as the same are not inconsistent with any of the terms
hereof. By execution of this Agreement, the Title Company agrees that the
Earnest Deposit shall be held as a deposit under this Agreement in an
interest-bearing account and (i) applied against the Purchase Price if Closing
occurs, or (ii) delivered to Seller or Buyer, in accordance with the terms of
this Agreement and upon the written approval of Seller and Buyer, if Closing
does not occur. Interest on the Earnest Deposit shall be paid to the party
entitled to receive the Earnest Deposit pursuant to this Agreement.
3.2 -Title/Survey.
a)
As soon as reasonably practicable after the Effective Date, Buyer shall order
from the Title Company a commitment (“Commitment”) to issue an ALTA Owner’s
Policy of Title Insurance in an amount equal to the Purchase Price (“Title
Policy”). Buyer shall have the right to order and obtain, at its expense, a new
survey or an update of Seller’s existing survey, if any, of the Property
(collectively, “Survey”). In the event Buyer desires to obtain a Survey, then
Buyer shall order same no later than five (5) days after the Effective Date. The
Survey shall be certified to Seller, Buyer and the Title Company. The Survey
shall be in form and substance sufficient to delete the standard survey
exception from the Title Policy. On or before the Closing Date, Seller shall
execute and deliver to the Title Company an affidavit to delete the standard
printed exception for mechanic’s liens from the Title Policy, in form reasonably
satisfactory to Seller. It shall be a condition precedent to Buyer’s obligation
to purchase the Property that the Title Company can and will, on the Closing
Date, issue the Title Policy in accordance with the Commitment and subject only
to the Permitted Exceptions (as hereinafter defined).

b)
Buyer shall have the right to object to: (i) any matters disclosed by the
Commitment (“Title Objections”), and (ii) any matters disclosed by a Survey
(“Survey Objections”), provided that Buyer delivers written notice of any valid
Title Objections or Survey Objections on or before the last day of the Due
Diligence Period (“Objection Deadline”); otherwise any such objections shall be
deemed to be waived. If Buyer delivers any Title Objections or Survey Objections
(collectively, “Objections”) prior to the Objection Deadline, then Seller shall
within three (3) business days from receipt of any Objections from Buyer
(“Seller’s Response Deadline”) notify Buyer in writing (“Seller’s Response”)
whether Seller elects, in Seller’s sole discretion, to (i) cure any such
Objections on or prior to the Closing Date, or (ii) not to cure any such
Objections. If Seller elects to cure an Objection under the previous sentence
and fails to do so by the Closing Date, Buyer shall have the right to
(x) terminate this Agreement, whereupon Escrow Agent shall promptly deliver the
Earnest Deposit to Buyer, or (y) waive the Objections and proceed to purchase
the Property with such condition of title as Seller is able to convey and/or
subject to the Objections, without a reduction of the Purchase Price therefor,
in which event the items objected to which were not cured shall be deemed to be
acceptable to Buyer. In the event Seller fails to deliver Seller’s Response to
Buyer





--------------------------------------------------------------------------------



prior to Seller’s Response Deadline, Seller shall be deemed to have elected not
to cure any of the Objections. If Seller’s Response states that Seller elects
not to cure any of the Objections on or prior to the Closing Date, or if Seller
is deemed to have elected not to cure any of the Objections as set forth above,
then within three (3) business days from the Buyer’s receipt of Seller’s
Response (or the date Seller is deemed to have elected not to cure any of the
Objections), Buyer shall elect to either (x) terminate this Agreement, whereupon
Escrow Agent shall promptly deliver the Earnest Deposit to Buyer, or (y) waive
the Objections and proceed to purchase the Property with such condition of title
as Seller is able to convey and/or subject to the Objections, without a
reduction of the Purchase Price therefor, in which event the items objected to
which were not cured shall be deemed to be acceptable to Buyer. If Buyer fails
to timely make such election, then Buyer shall be deemed to have elected to
terminate this Agreement pursuant to the foregoing clause (x).
3.3 -Release of Mortgages. Except for real estate taxes and assessments not yet
due and payable as of the Closing, and mortgages, liens and other encumbrances
that are Permitted Exceptions, all mortgages, liens and other encumbrances of
ascertainable amounts incurred by, for, or on behalf of the Seller shall be paid
by Seller at or prior to Closing and removed from record by the Title Company.
SECTION 4‑ CONVEYANCE. On the Closing Date, Seller shall convey title to the
Property by special or limited warranty deed (“Deed”), free and clear of all
liens and encumbrances, except the following (collectively, the “Permitted
Exceptions”): (i) real estate taxes and assessments, both general and special,
not yet due and payable; (ii) declarations, conditions, covenants, restrictions,
easements, rights of way and other matters of record, including without
limitation, those items shown on the subdivision plat of the Property, if any,
which are not objected to or are waived by Buyer pursuant to Section 3.2 herein;
(iii) zoning and building ordinances; (iv) those matters which would be
disclosed by an accurate survey of the Property which are not objected to or are
waived by Buyer pursuant to Section 3.2 herein; (v) matters of record as of the
Effective Date which are not objected to or are waived by Buyer pursuant to
Section 3.2 herein; and (vi) the rights of tenants in possession as tenants
only. If requested by Buyer, Seller shall also deliver at Closing a quit claim
deed (“Quit Claim Deed”) transferring the Property to Buyer pursuant to the
legal description in the Survey; provided, however, that in no event shall
Seller provide any representation or warranty to Buyer with respect to the
accuracy of any such legal description, and in no event shall Seller have any
liability to Buyer with respect to such legal description. Transfer of Seller’s
interest as landlord under the leases of the Property set forth on Exhibit “C”
attached hereto and made a part hereof (the “Leases”) shall be made by an
Assignment and Assumption Agreement (“Assignment of Leases”), substantially in
the form of the Assignment of Leases and Guaranties attached hereto as Exhibit
“D” and made a part hereof, to be executed by Seller and Buyer effective as of
Closing. In addition, Seller shall assign to Buyer at Closing all license
agreements and other temporary occupancy agreements then in effect with respect
to the Property (collectively, the “Temporary Occupancy Agreements”), including
the Temporary Occupancy Agreements set forth on Exhibit “C-2” attached hereto
and made a part hereof.
SECTION 5 ‑ PRORATIONS AND CLOSING COSTS.
5.1 -    Rents.
a)
All collected Rents (as hereinafter defined) shall be prorated between Seller
and Buyer as of the day prior to the Closing Date. Seller shall be entitled to
all collected Rents attributable to any period prior to but not including the
Closing Date. Buyer shall be entitled to all collected Rents attributable to any
period on and after the Closing Date.





--------------------------------------------------------------------------------



After Closing, Buyer shall make a good faith effort to collect any Rents not
collected as of the Closing Date on Seller’s behalf and to tender the same to
Seller upon receipt (which obligation of Buyer shall survive the Closing and not
be merged therein); provided, however, that all Rents collected by Buyer on or
after the Closing Date shall first be applied to all amounts due under the
Leases at the time of collection (i.e., current Rents and sums due Buyer as the
current owner and landlord) with the balance (if any) payable to Seller, but
only to the extent of amounts delinquent and actually due Seller. “Rents” shall
mean all base rents, additional rent and any tax and operating expense
reimbursements and escalations due from the tenants of the Property under the
Leases.
b)
In the event that any delinquent Rents are due and owing to Seller by any tenant
as of the Closing Date (“Delinquent Rents”), then Seller shall deliver written
notice to Buyer within five (5) business days following the Closing Date which
notice shall contain sufficient detail of such Delinquent Rents. Following
receipt of Seller’s notice of Delinquent Rents and continuing for a period of
ninety (90) days thereafter, Buyer shall use commercially reasonable efforts to
collect such Delinquent Rents on behalf of Seller at Buyer’s sole cost and
expense. Buyer further agrees to provide Seller with regular updates as to the
status of Buyer’s collection efforts which Buyer shall deliver in written form
to Seller not more often than monthly.

5.2 -    Property Operating Expenses. Operating Expenses (as hereinafter
defined) for the Property shall be prorated as of 12:01 a.m. on the Closing
Date. Seller shall pay all utility charges and other operating expenses
attributable to the Property, if any (collectively, the “Operating Expenses”),
incurred prior to, but not including, the Closing Date (except for those
Operating Expenses payable, whether actually paid or unpaid, by tenants for such
tenant’s leased premises in accordance with the Leases) and Buyer shall pay all
Operating Expenses attributable to the Property on or after the Closing Date.
All Operating Expenses paid or payable by tenants in accordance with the Leases
shall be allocated between Seller and Buyer, with Seller responsible for periods
to the Closing Date and Buyer responsible for all periods from and following the
Closing Date, and all applicable amounts to be trued up between Seller and Buyer
in accordance with this Section 5.2. Meters for all public utilities (including
water) being used on the Property shall be ordered read by Seller on the day of
giving possession to Buyer, and Buyer shall arrange with such services and
companies to have accounts opened in Buyer’s name beginning at 12:01 a.m. on the
Closing Date. To the extent that the amount of actual consumption of any utility
services is not determined prior to the Closing Date, a proration shall be made
at Closing based on the last available reading. At least five (5) days prior to
the Closing Date, Seller shall deliver to Buyer a reconciliation statement of
the Operating Expenses for the Property for the portion of the calendar year in
which the Closing occurs that the Property was owned by Seller. Seller’s
reconciliation statement shall include tenant invoice calculations and
reasonable Operating Expense invoice back-up. Upon approval of the Operating
Expense reconciliation statement, any amounts due from either Seller or Buyer to
the other shall be set forth on the settlement statement executed and delivered
by the parties at Closing and no further proration with regard to Operating
Expenses (other than Taxes, as more particularly described below) shall occur.
Thereafter, Buyer shall be solely responsible for performing any Operating
Expense reconciliations with tenants under the Leases with respect to the entire
calendar year in which the Closing occurs. Seller shall not assign to Buyer any
deposits which Seller has with any of the utility services or companies
servicing the Property. This Section 5.2 shall survive the Closing and not be
merged therein.
5.3 -    Real Estate Taxes and Assessments. Real estate taxes and assessments,
both general and special (collectively, “Taxes”) shall be prorated as of 12:01
a.m. on the Closing Date. Monthly payments




--------------------------------------------------------------------------------



made by tenants under the Leases to Seller, as landlord, toward reimbursement of
Taxes are paid on a current basis and applied to Taxes payable in the current
calendar year. Seller shall pay Taxes attributable to the Property to, but not
including, the Closing Date (except for those Taxes payable, whether actually
paid or unpaid, by tenants for such tenant’s leased premises in accordance with
the Leases) and Buyer shall pay all Taxes attributable to the Property on or
after the Closing Date. If the Closing occurs prior to the receipt by Seller of
the bill for Taxes for the calendar year in which the Closing occurs, Taxes
shall be prorated on the basis of the last officially certified and available
tax duplicate. After receipt of a final bill for Taxes, Buyer shall promptly
prepare and present to Seller a calculation of the re-proration of such Taxes,
based upon the actual amount of such Taxes charged to or received by the parties
for the year or other applicable fiscal period. The parties shall make the
appropriate adjusting payment between them within thirty (30) days after
presentment to Seller of Buyer's calculation and appropriate back-up
information. Buyer shall provide Seller with appropriate backup materials
related to the calculation.
Notwithstanding the foregoing, any real estate tax refunds or rebates which
apply to periods before the Closing Date shall remain the property of Seller,
and Seller shall have the right to file and pursue any appeals attributable to
Seller’s period of ownership of the Property, with respect to tax assessments
for the Property. If Seller is successful in any such tax appeal related to the
calendar year in which the Closing occurs, Buyer and Seller shall share in the
cost of any such appeal and rebates or refunds in the same proportion as the
proration of Taxes set forth on the settlement statement executed by the parties
at Closing. Seller will also calculate and apply to Tenants’ accounts credits
and charges where applicable. Seller will provide copies of this calculation,
along with copies of the billings, to Buyer, along with any balance due to
Buyer. If Buyer is successful in any such tax appeal attributable to Seller’s
ownership period of the Property, Buyer and Seller shall share in the cost of
any such appeal and rebates or refunds in the same proportion as the proration
of Taxes set forth on the settlement statement executed by the parties at
Closing. Buyer will also calculate and apply to Tenants’ accounts credits and
charges where applicable. Buyer will provide copies of this calculation, along
with copies of the billings, to Seller, along with any balance due to Seller.
All prorations hereunder shall be made within thirty (30) days after presentment
of invoices or receipt of amounts applicable to this Subsection.


This Section 5.3 shall survive the Closing and not be merged therein.
5.4 -Costs to be Paid by Seller. Seller shall pay or be charged with the
following costs and expenses in connection with this transaction:
a)
one-half (1/2) of all state transfer taxes and conveyance fees and local
recording fees on the sale and transfer of the Property;

b)
the commission due to Colliers International, as described in Section 11 below;
and

c)
the fees and expenses of Seller’s attorney(s).

5.5 -Costs to be Paid by Buyer. Buyer shall pay the following costs and expenses
in connection with this transaction:
a)
one-half (1/2) of all state transfer taxes and conveyance fees and local
recording fees on the sale and transfer of the Property;

b)
intentionally deleted;





--------------------------------------------------------------------------------



c)
the cost of the title examination, the Commitment, and the premium for the Title
Policy, including the cost of any endorsements thereto;

d)
the escrow fee and the reasonable closing fees charged by Title Company;

e)
the cost of the Survey, if obtained;

f)
all costs and expenses in connection with Buyer’s financing, including the
filing of all documents necessary to complete such financing;

g)
all costs incurred by Buyer in connection with its due diligence or other
activities related to the Property; and

h)
the fees and expenses of Buyer’s attorney(s).

5.6 -    Security Deposits. Schedule 5.6 identifies the security deposits from
the tenants under the Leases. At Closing, all security deposits from the tenants
under the Leases, to the extent paid by such tenants to Seller and not applied
by Seller prior to Closing (including, without limitation, application by Seller
against any accounts receivable from such tenants that are due Seller), shall be
credited to Buyer as a credit against the Purchase Price and shall be retained
by Seller free and clear of any and all claims on the part of tenants. From and
after Closing, Buyer shall be responsible for maintaining as security deposits
and other deposits the aggregate amount so credited to Buyer in accordance with
all applicable laws, rules and regulations, and in accordance with the
provisions of the Leases relevant thereto. This Section 5.6 shall survive the
Closing and not be merged therein.
SECTION 6‑ POSSESSION AND CLOSING.
6.1 -    Closing. The transaction contemplated herein shall be closed at the
office of the Escrow Agent at such time and on such date as may be agreed upon
by Buyer and Seller; provided, however, that the closing shall occur on or
before 3:00 PM (EST) on the thirtieth (30th) day commencing after the Due
Diligence Period (e.g., if the Due Diligence Period ends on October 31, 2014,
then the Closing shall occur on or before November 30, 2014). The time and date
of such closing is referred to herein as the “Closing Date” or the “Closing”.
Notwithstanding the foregoing, Buyer shall have the one (1)-time right to extend
the Closing Date for not more than ten (10) days by delivery of written notice
to Seller on or prior to the business day immediately preceding the Closing Date
together with a further deposit of Twenty Five Thousand and 00/100 Dollars
($25,000.00) (the “Extension Deposit”) solely for the purpose of allowing any
lender to Buyer additional time to provide financing to Buyer for the
transactions contemplated by this Agreement.
6.2 -    Seller’s and Buyer’s Closing Deliveries.
a)
To effect the Closing, Seller shall deliver to the Escrow Agent the following:
(i) the Deed and the Quitclaim Deed (if required); (ii) signed counterparts of
the Assignment of Leases, as well as an assignment of Seller’s interest in the
Temporary Occupancy Agreements, if any; (iii) a certificate and affidavit of
non-foreign status; (iv) a completed 1099-S request for taxpayer identification
number and certification and acknowledgment; (v) a title affidavit substantially
in the form of Exhibit “H” attached hereto and made a part hereof; (vi) signed
notices to all tenants and other occupants of the Property, substantially in the
form of Exhibit “E” attached hereto and made a part hereof, advising them of the
sale of the Property and directing them where to send all future rent and
notices; (vii) certificates or resolutions of Seller authorizing the sale of the
Property pursuant to





--------------------------------------------------------------------------------



this Agreement and the authority of the officer executing the closing documents
on behalf of Seller and any documents reasonably requested by Title Company to
document such authority; (viii) a valid assignment to Buyer of Seller’s rights,
if any, to the name “Pierpont Center”, substantially in the form of Exhibit “F”
attached hereto and made a part hereof; (ix) a certificate reaffirming Seller’s
representations and warranties contained in this Agreement; and (x) a settlement
statement with respect to the Closing. In addition, within three (3) business
days following the Closing, Seller shall deliver to Buyer executed counterparts
of all Leases and any amendments, guarantees and other documents relating
thereto, to the extent in Seller’s possession. Finally, Seller shall have access
to the Property for a period of three (3) business days following the Closing
Date for the purpose of removing Seller proprietary property and otherwise
removing items at the Property identifying Seller.
b)
To effect the Closing, Buyer shall deliver to Escrow Agent: (i) signed
counterparts of the Assignment of Leases; (ii) a settlement statement with
respect to the Closing; and (iii) such other closing documents as may be
reasonably necessary to consummate the transactions contemplated herein.

c)
Unless otherwise provided herein, all documents necessary for Closing shall be
deposited in escrow at least two (2) business days prior to the Closing Date,
and all funds necessary for Closing shall be deposited in escrow at least one
(1) business day prior to the Closing Date. At Closing, the Title Company shall:
(i) deliver the Deed to Buyer by filing the Deed for record in the public
records for the jurisdiction in which the Property is located; (ii) pay to
Seller the Purchase Price less any credits to which Buyer is entitled, and
disburse the Earnest Deposit to Seller; (iii) issue the Title Policy; and (iv)
charge Seller and Buyer for the closing costs as set forth in Section 5 above.
Seller shall deliver exclusive possession of the Property to Buyer at the
Closing, except for the rights of any parties under the Permitted Exceptions.

6.3 -    Estoppels and SNDAs.
d)
In accordance with the further terms and conditions of this Section 6.3, Seller
shall use its commercially reasonable efforts to provide tenant estoppel
certificates (“Tenant Estoppels”) from tenants under the Leases. Notwithstanding
the foregoing, at a minimum Seller shall deliver to Buyer at or prior to Closing
Tenant Estoppels from Shop-N-Save, Michael’s, Books a Million and Pier One
Import, (“Key Tenants”) and from tenants leasing not less than seventy-five
percent (75%) of the remaining open and occupied gross leasable area of the
Property that is subject to Leases with a term of more than twelve (12) months
(“Required Tenant Estoppels”). In the event Seller has been unable to obtain the
Required Tenant Estoppels at or prior to Closing, Seller shall have the right,
upon written notice to Buyer, to extend the Closing Date by up to ten (10) days
in order to allow Seller additional time to obtain all such Required Tenant
Estoppels. Additionally, in the event Seller has been unable to obtain a Tenant
Estoppel from any tenant that is not a Key Tenant prior to the Closing Date, as
the same may be extended in accordance with the foregoing, Seller shall have the
option, but not the obligation, to deliver Seller estoppel certificates (“Seller
Estoppels”) at or prior to Closing in order to satisfy the requirement of
delivery of the Required Tenant Estoppels, which Seller Estoppels shall state
the economic terms of the Leases, as well as state whether or not, to Seller’s
actual knowledge, Seller has delivered to, or received from, any such tenants, a
written notice of default, which default remains uncured or unaddressed as of
the date of such Seller





--------------------------------------------------------------------------------



Estoppel. Seller shall have no obligation to update any Tenant Estoppels
described in this Section 6.3 at or prior to Closing. The form of the Tenant
Estoppel shall be substantially in the form of Exhibit “G” attached hereto and
made a part hereof; provided, however, that if any tenant is required or
permitted under the terms of its Lease to provide less information or to
otherwise make different statements in a certification of such nature than are
set forth on Exhibit “G”, then Buyer shall accept any modifications made to such
estoppel certificate to the extent that such changes are consistent with the
minimum requirements set forth in such tenant’s lease. In the event that Buyer’s
lender requires a form of Tenant Estoppel that is substantially different than
the form of Tenant Estoppel attached hereto as Exhibit “G”, then Buyer shall
deliver such supplemental form of Tenant Estoppel to Seller not less than ten
(10) days prior to the expiration of the Due Diligence Period, and Seller agrees
to reasonably cooperate with Buyer to reach agreement on the form of Tenant
Estoppel that will be forwarded to the tenants in accordance with this Section
6.3. Notwithstanding anything contained herein to the contrary, if Buyer has not
received the Required Tenant Estoppels from the tenants meeting the requirements
of this Section 6.3, at or before the scheduled Closing (as may be extended),
Seller shall not be deemed in default of this Agreement but Buyer shall have the
right to terminate this Agreement, in which event the Earnest Deposit shall be
returned to Buyer promptly and neither Seller nor Buyer shall have any further
rights or obligations hereunder, except for those obligations which are
expressly stated in this Agreement to survive any termination of this Agreement,
or Buyer may waive such requirement and proceed to Closing.
e)
Additionally, prior to Closing, Seller agrees to use commercially reasonable
efforts to obtain and deliver to Buyer Subordination, Non-Disturbance and
Attornment Agreements (“SNDAs”) from the tenants under Leases as may be required
by Buyer’s lender. Buyer agrees to cause Buyer’s lender to cooperate with Buyer
and Seller with respect to obtaining such SNDAs, which shall include, without
limitation, promptly responding to any requests by Seller or Buyer to review or
approve any requested changes to any form of SNDA. Notwithstanding anything
contained herein to the contrary, Buyer acknowledges and agrees that receipt of
the SNDAs shall in no event be a condition precedent to Buyer’s obligation to
proceed to Closing.

f)
Seller further agrees to use commercially reasonable efforts to obtain and
deliver to Buyer REA estoppel certificates (“REA Estoppels”) from the parties to
those certain reciprocal easement agreements encumbering the Property.
Notwithstanding anything contained herein to the contrary, Buyer acknowledges
and agrees that receipt of the REA Estoppels shall in no event be a condition
precedent to Buyer’s obligation to proceed to Closing.

g)
Seller further agrees to use commercially reasonable efforts to obtain and
deliver to Buyer estoppel certificates from the guarantors under the Leases
(“Guaranty Estoppels”). Notwithstanding anything contained herein to the
contrary, Buyer acknowledges and agrees that receipt of the Guaranty Estoppels
shall in no event be a condition precedent to Buyer’s obligation to proceed to
Closing.

6.4 -    Covenants of Seller Pending Closing.
i)
From and after the expiration of the Due Diligence Period through the Closing
Date, Seller shall not modify, cancel, extend or otherwise change in any manner,
the terms, covenants or conditions of any insurance policy insuring the
Property, or the Leases, nor





--------------------------------------------------------------------------------



enter into any contracts for services or otherwise that may be binding upon the
Property following Closing or upon Buyer, nor shall any easements be created or
any licenses given on the Property, nor shall any legal action be taken in
connection with respect to the Property, nor shall Seller enter into any new
leases of space in the Property, without the express prior written consent of
Buyer, which consent shall not be unreasonably withheld, conditioned or delayed.
Buyer agrees to deliver to Seller such consent or refusal of consent, in writing
(and in the event Buyer refuses consent, Buyer shall include with such written
refusal, with reasonable specificity, Buyer’s reasons for refusing consent),
within five (5) business days after receipt of a written request from Seller
seeking any such consent. In the event Buyer fails to deliver to Seller such
consent or refusal of consent (including Buyer’s reasons therefore), in writing,
within five (5) business days after receipt of a written request from Seller
seeking any such consent, Buyer shall be deemed to have consented, in all
respects, to any and all matters set forth in the written request from Seller.
j)
From the Effective Date through the Closing Date, Seller shall continue to
operate the Property in substantially the same manner as Seller has prior to the
Effective Date.

k)
In the event the parties consummate the transaction contemplated by this
Agreement, Buyer shall, and hereby covenants and agrees to, be responsible for
any and all leasing commissions, tenant improvement expenses and other leasing
incentives in respect of any new lease or any renewal, extension or expansion of
any existing Lease entered into after the Effective Date (unless Seller received
any income in respect of such new lease, renewal, extension or expansion prior
to Closing, in which event such costs shall be prorated in accordance with the
provisions of Section 5 hereof). All of the obligations of Buyer under this
Subsection shall survive Closing.

6.5 -    Conditions Precedent to Closing. In addition to Buyer’s absolute right
to terminate this Agreement for any reason at any time during the Due Diligence
Period, the obligation of Buyer under this Agreement to purchase the Property
from Seller is subject to the satisfaction of each of the following conditions
on or prior to the Closing Date, any of which conditions may be waived in whole
or in part by Buyer by written waiver at or prior to the Closing Date:
a)
Seller shall have performed, observed and complied in all material respects with
all covenants, agreements and conditions required by this Agreement to be
performed by, observed and complied with on its part either on or prior to the
Closing Date.

b)
All of Seller’s representations and warranties contained herein shall be true
and correct in all material respects as of the Closing Date, and Seller will
deliver to Buyer at Closing a certificate to that effect.

c)
Seller shall have received the Required Tenant Estoppels in accordance with
Section 6.3 above.

d)
Buyer shall have received a written commitment from a lender of Buyer’s choice
for a loan upon terms and in an amount which shall be subject to Buyer’s sole
discretion.

e)
As of the Closing Date, no Key Tenant shall have (i) filed a petition in
bankruptcy; (ii) been adjudicated insolvent or bankrupt; (iii) petitioned a
court for the appointment of any receiver of or trustee for it or any
substantial part of its property; (iv) commenced





--------------------------------------------------------------------------------



any proceeding under any reorganization, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; (v) become the subject of an involuntary bankruptcy
petition; or (vi) had its Lease terminated by a court of competition
jurisdiction or by Seller.
f)
As of the Closing Date, tenants under the Leases at the Property that represent
in the aggregate no less than 90% of the Rents as listed on the attached Exhibit
“C-1” shall be operating their respective business at the Property; provided,
however, that in no event shall any tenant that ceases to operate at the
Property pursuant to an express right to cease its operations pursuant to such
tenant’s Lease be included in any calculation in this subsection (f).

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Buyer as of the Closing Date, then Buyer may either (i)
terminate this Agreement by delivery of written notice to Seller not less than
the business day immediately preceding the Closing Date, whereupon the Earnest
Deposit shall be refunded to Buyer together with accrued interest, and neither
of the parties hereto shall have any further rights or obligations hereunder
except for obligations or indemnities that expressly survive termination of this
Agreement; or (ii) waive in writing the satisfaction of any such conditions, in
which event this Agreement shall be read as if such conditions no longer existed
and the parties shall proceed to Closing in accordance with the further terms
and conditions of this Agreement.
SECTION 7‑ CONDITION OF PROPERTY.
7.1 -“As-Is” Condition. BUYER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT
BUYER WILL HAVE, AS OF CLOSING, THOROUGHLY INSPECTED AND EXAMINED THE STATUS OF
TITLE TO THE PROPERTY AND THE PHYSICAL CONDITION OF THE PROPERTY TO THE EXTENT
DEEMED NECESSARY BY BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE PURCHASE OF
THE PROPERTY. BUYER HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, BUYER IS RELYING
SOLELY UPON THE INSPECTION, EXAMINATION, AND EVALUATION OF THE PHYSICAL
CONDITION OF THE PROPERTY BY BUYER AND, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT, HAS NOT RELIED UPON ANY WRITTEN OR ORAL
REPRESENTATIONS, WARRANTIES OR STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY
SELLER, OR ANY PARTNER OF SELLER, OR ANY AFFILIATE, AGENT, EMPLOYEE, OR OTHER
REPRESENTATIVE OF ANY OF THE FOREGOING OR BY ANY BROKER OR ANY OTHER PERSON
REPRESENTING OR PURPORTING TO REPRESENT SELLER WITH RESPECT TO THE PROPERTY, THE
CONDITION OF THE PROPERTY OR ANY OTHER MATTER AFFECTING OR RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. BUYER IS PURCHASING, AND AT CLOSING WILL
ACCEPT, THE PROPERTY ON AN “AS IS,” “WHERE IS” AND “WITH ALL FAULTS” BASIS,
WITHOUT REPRESENTATIONS, WARRANTIES AND/OR COVENANTS, EXPRESS OR IMPLIED, OF ANY
KIND OR NATURE, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT. BUYER ACKNOWLEDGES THAT SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR
OR IMPROVE THE PROPERTY EXCEPT AS SET FORTH HEREIN.
AS USED IN THE PRIOR PARAGRAPH, THE TERM “CONDITION OF THE PROPERTY” MEANS THE
FOLLOWING MATTERS: (I) THE QUALITY, NATURE AND ADEQUACY OF THE PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE QUALITY OF THE
DESIGN, LABOR




--------------------------------------------------------------------------------



AND MATERIALS USED TO CONSTRUCT THE IMPROVEMENTS INCLUDED IN THE PROPERTY; THE
CONDITION OF STRUCTURAL ELEMENTS, FOUNDATIONS, ROOFS, GLASS, MECHANICAL,
PLUMBING, ELECTRICAL, HVAC, SEWAGE, AND UTILITY COMPONENTS AND SYSTEMS; THE
CAPACITY OR AVAILABILITY OF SEWER, WATER, OR OTHER UTILITIES; THE GEOLOGY,
FLORA, FAUNA, SOILS, SUBSURFACE CONDITIONS, GROUNDWATER, LANDSCAPING, AND
IRRIGATION OF OR WITH RESPECT TO THE PROPERTY, THE LOCATION OF THE PROPERTY IN
OR NEAR ANY SPECIAL TAXING DISTRICT, FLOOD HAZARD ZONE, WETLANDS AREA, PROTECTED
HABITAT, GEOLOGICAL FAULT OR SUBSIDENCE ZONE, HAZARDOUS WASTE DISPOSAL OR
CLEAN-UP SITE, OR OTHER SPECIAL AREA, THE EXISTENCE, LOCATION, OR CONDITION OF
INGRESS, EGRESS, ACCESS, AND PARKING; THE CONDITION OF THE PERSONAL PROPERTY AND
ANY FIXTURES; AND THE PRESENCE OF ANY ASBESTOS OR OTHER HAZARDOUS MATERIALS,
DANGEROUS, OR TOXIC SUBSTANCE, MATERIAL OR WASTE IN, ON, UNDER OR ABOUT THE
PROPERTY AND THE IMPROVEMENTS LOCATED THEREON; AND (II) THE COMPLIANCE OR
NON-COMPLIANCE OF THE SELLER OR THE OPERATION OF THE PROPERTY OR ANY PART
THEREOF IN ACCORDANCE WITH, AND THE CONTENTS OF, (A) ALL CODES, LAWS,
ORDINANCES, REGULATIONS, AGREEMENTS, LICENSES, PERMITS, APPROVALS AND
APPLICATIONS OF OR WITH ANY GOVERNMENTAL AUTHORITIES ASSERTING JURISDICTION OVER
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO ZONING, BUILDING,
PUBLIC WORKS, PARKING, FIRE AND POLICE ACCESS, HANDICAP ACCESS, LIFE SAFETY,
SUBDIVISION AND SUBDIVISION SALES, AND HAZARDOUS MATERIALS, DANGEROUS, AND TOXIC
SUBSTANCES, MATERIALS, CONDITIONS OR WASTE, INCLUDING, WITHOUT LIMITATION, THE
PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY THAT WOULD
CAUSE STATE OR FEDERAL AGENCIES TO ORDER A CLEAN UP OF THE PROPERTY UNDER ANY
APPLICABLE LEGAL REQUIREMENTS AND (B) ALL AGREEMENTS, COVENANTS, CONDITIONS,
RESTRICTIONS (PUBLIC OR PRIVATE), CONDOMINIUM PLANS, DEVELOPMENT AGREEMENTS,
SITE PLANS, BUILDING PERMITS, BUILDING RULES, AND OTHER INSTRUMENTS AND
DOCUMENTS GOVERNING OR AFFECTING THE USE, MANAGEMENT, AND OPERATION OF THE
PROPERTY.


Buyer’s Initials:    JSW        


Except as specifically set forth in this Agreement, Buyer acknowledges and
agrees that it has not (and shall not) rely upon any statement and/or
information from whomsoever made or given (including, but not limited to, any
broker, attorney, agent, employee or other person representing or purporting to
represent Seller) directly or indirectly, verbally or in writing, and Seller is
not and shall not be liable or bound by any such statement and/or information.
Except as specifically set forth in this Agreement, Seller specifically
disclaims any representation, warranty or guaranty with respect to the Property,
express or implied, including, but not limited to, any representation or
warranty as to the Property’s condition, fitness for a particular purpose,
quality, freedom from defects or contamination (whether or not detectable by
inspection), compliance with zoning or




--------------------------------------------------------------------------------



other legal requirements or as to the availability or existence of any utility
or other governmental or private services or as to the amount of taxes assessed
to the Property.
7.2 -Release of Claims Under Environmental Laws. Buyer, on behalf of itself and
affiliates, hereby waives and releases Seller from any claims for recovery of
costs associated with conduct of any voluntary action or any remedial responses,
corrective action or closure under any applicable federal, state or local
environmental laws (“Environmental Laws”). For purposes of this Agreement, the
term “Environmental Laws” shall include, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
§ 9601 et seq. and the Resource Conservation and Recovery Act (“RCRA”), 42
U.S.C. § 6901 et seq., as amended from time to time; and any similar federal,
state and local laws and ordinances and the regulations and rules implementing
such statutes, laws and ordinances. The foregoing waiver and release shall
survive the Closing.
SECTION 8– DUE DILIGENCE.
8.1 -Seller’s Due Diligence Materials. Within five (5) business days after the
Effective Date, Seller will either make available (either at a physical location
or via electronic data room) or deliver to Buyer, as and if available, a copy of
the information set forth on Schedule 8.1 to facilitate Buyer’s due diligence
review of the Property (the “Due Diligence Material”). Seller, however, shall
have no liability with regard to such Due Diligence Material and shall not be
required to update the Due Diligence Material (but will provide a copy of any
update that occurs during the Due Diligence Period) or provide any such Due
Diligence Material that is not in Seller’s custody or control. Further, except
as expressly set forth herein, Seller makes no representation or warranty
regarding the accuracy of the information contained in the Due Diligence
Material and Seller shall have no obligation or liability with respect to any of
the Due Diligence Material. Any costs associated with the Due Diligence Material
beyond the first copy provided to Buyer will be at Buyer’s expense.
8.2 -Inspections and Reports. During the thirty (30) day period (which period
shall end at 5:00 PM (EST) on the final day of such period) commencing on the
Effective Date (the “Due Diligence Period”), Seller shall permit Buyer and
Buyer’s representatives to enter the Property at any time for the purpose of
conducting inspections and investigations reasonably required by Buyer in order
to determine the suitability of the Property for Buyer’s purposes (collectively,
the “Inspections”). During the Due Diligence Period, pursuant to Section 3.2
herein, Buyer shall also review the status of title to the Property as set forth
in the Commitment and all matters relating to the Survey. Buyer shall promptly
repair any damage to the Property attributable to the conduct of the
Inspections, and shall promptly return the Property to substantially the same
condition as existed prior to the conduct thereof. No Inspections shall be
conducted without Seller’s approval as to the time and manner thereof, which
approval shall not be unreasonably withheld, conditioned or delayed. At Seller’s
request, any such Inspection shall be performed in the presence of a
representative of Seller. Any such Inspection shall be subject to any limitation
under the Leases and shall be performed in a manner which does not interfere
with the use, operation, or enjoyment of the Property, including, but not
limited to, the rights of any tenant on the Property. Buyer shall cause copies
of all information and written materials obtained or generated in connection
with the conduct of all Inspections, including any tests and environmental
studies conducted of the Property (“Reports”), to be delivered to Seller upon
issuance thereof without cost to Seller.
If the results of the Inspections or the Reports are not acceptable to Buyer,
Buyer, in its sole discretion, may terminate this Agreement by written notice
given to Seller prior to the expiration of the Due Diligence Period, in which
event Buyer shall receive a refund of the Initial Deposit and neither of the
parties hereto shall have any further rights or obligations hereunder except for
obligations that specifically survive the termination of this Agreement. In the
event Buyer does not, prior to the end of




--------------------------------------------------------------------------------



the Due Diligence Period, notify Seller in writing of the waiver of its right to
terminate this Agreement pursuant to its review of the items as set forth in
this Section 8.2, this Agreement shall automatically terminate without
requirement of further action on the part of Buyer or Seller. In the event of
such termination, Buyer shall immediately return to Seller any documents, plans,
studies or other materials related to the Property that were provided by Seller
to Buyer, and Buyer shall receive a refund of the Initial Deposit and neither of
the parties hereto shall have any further rights or obligations hereunder except
for obligations that specifically survive the termination of this Agreement.
Buyer hereby agrees to indemnify, defend and hold harmless Seller from and
against any losses, liabilities, damages, costs or expenses incurred by Seller
as a result of Buyer’s exercise of the right of inspection granted under this
Section. Buyer acknowledges and agrees that any such Inspections conducted by
Buyer or Buyer’s agents and representatives shall be solely at the risk of
Buyer. Buyer shall carry commercial general liability insurance covering all
activities conducted by Buyer, its agents, contractors and engineers on the
Property. Such insurance shall have limits of not less than One Million Dollars
($1,000,000.00) for personal injury to or death of any one person, Two Million
Dollars ($2,000,000.00) for personal injury to or death of any number of persons
in any one accident and One Million Dollars ($1,000,000.00) for property damage,
and shall name Seller as an additional insured. Prior to any entry onto the
Property by Buyer or its agents or representatives, and as a condition to
Buyer’s right to enter onto the Property, Buyer shall provide proof of such
insurance to Seller. All of the obligations of Buyer under this Section shall
survive Closing or the termination of this Agreement.
8.3 -Confidentiality. Buyer agrees that it shall treat all Due Diligence
Material and Reports as confidential materials and shall not disclose any
portion thereof except: (i) to the extent necessary in connection with its
evaluation of the Property; (ii) to the extent required by law; (iii) to Buyer’s
mortgage lender(s) or investors, if any, involved in the transaction
contemplated by this Agreement; or (iv) with the express written consent of
Seller. If this Agreement terminates in accordance with the terms hereof, Buyer
shall promptly return to Seller or destroy all Due Diligence Material it
received and shall not retain any copies of the Due Diligence Material.
Notwithstanding any provision in this Agreement to the contrary, neither Buyer
nor Buyer’s agents shall contact any governmental authority regarding Buyer’s
discovery of any Hazardous Substances (as hereinafter defined) on, or any
environmental conditions at, the Property without Seller’s prior written consent
thereto unless required by applicable law. In addition, if Seller’s consent is
obtained by Buyer or if such contact with any governmental authority is required
by applicable law, Seller shall be entitled to receive at least five (5)
business days prior written notice of the intended contact and to have a
representative present when Buyer has any such contact with any governmental
official or representative. For the purposes of this Agreement, the term
“Hazardous Substances” shall have the same definition as is set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Sections 9601 et seq. (the “Superfund Act”); provided, however, that the
definition of the term “Hazardous Substances” shall also include (if not
included within the definition contained in the Superfund Act) petroleum and
related byproducts, hydrocarbons, radon, asbestos, urea formaldehyde and
polychlorinated biphenyl compounds. Buyer agrees that Seller may seek injunctive
relief to prevent or limit an unauthorized disclosure of the Due Diligence
Material and Reports and also may pursue any other remedies available under law
or equity as a result of a breach or anticipated breach of this Section. All of
the obligations of Buyer under this Section shall survive the termination of
this Agreement.
SECTION 9- REPRESENTATIONS AND WARRANTIES.
9.1 -By Seller. Except as set forth on Schedule 9.1 attached hereto, Seller
represents and warrants to Buyer that:




--------------------------------------------------------------------------------



a)
Seller is a limited liability company duly organized and validly existing under
the laws of the State of Delaware.

b)
Seller has the capacity and authority to execute this Agreement and perform the
obligations of Seller under this Agreement. All action necessary to authorize
the execution, delivery and performance of this Agreement by Seller has been
taken, and such action has not been rescinded or modified. Upon the execution of
this Agreement, this Agreement will be legally binding upon Seller. The person
signing this Agreement on behalf of Seller has been duly authorized to sign and
deliver this Agreement on behalf of Seller.

c)
To the best knowledge of Seller, the execution and delivery of this Agreement
and performance by Seller will not conflict with or result in a violation of, or
breach of, or constitute a default under, any law or administrative regulation
or any of the terms, conditions or provisions of any judgment, decree, loan
agreement, bond, note, resolution, indenture, mortgage, deed of trust or other
agreement or instrument to which it is a party and which affects the Property.

d)
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code.

e)
To Seller’s knowledge, (i) Seller has not received written notice of any legal
actions, suits or similar proceedings pending and served, and (ii) no legal
action, suit or similar proceeding been threatened in writing against the
Property within the twenty-four (24)-month period prior to the Effective Date.

f)
To Seller’s knowledge, Seller has not received written notice of any pending nor
are there any threatened actions in writing within the twenty-four (24)-month
period prior to the Effective Date by any governmental authority having the
power of condemnation or eminent domain, which might result in all or any
portion of the Property or any interest therein being taken by eminent domain,
condemnation or conveyed in lieu thereof.

g)
To Seller’s knowledge, Seller has received no written notice within the
twenty-four (24)-month period prior to the Effective Date from any governmental
authority alleging that the Property is in violation of applicable laws,
ordinances or regulations which remain uncured.

h)
The Leases set forth on the rent roll attached hereto as Exhibit “C-1” are the
only leases in effect with respect to the Property or any portion thereof. The
information contained in the rent roll attached hereto as Exhibit “C-1” is true
and correct in all material respects.

i)
Except as disclosed in any environmental assessment or other environmental
report or documentation included as part of the Due Diligence Material, Seller
has received no written notice in the twenty-four (24)-month period prior to the
Effective Date that the Property is in violation of any Environmental Laws that
remains uncured or unaddressed.

j)
Seller has not executed or entered into any other agreement to purchase, sell,
option, lease or otherwise dispose of or alienate all or any portion of the
Property other than this Agreement and the Leases which remain binding upon
Seller or the Property.





--------------------------------------------------------------------------------



k)
Except as provided in the Leases, as of the Effective Date, no leasing
commissions or fees are payable in connection with the Leases or any other
agreement relating to the Property to which Seller is a party.

l)
Except as expressly provided in the Leases, none of the Tenants have a right of
first refusal to purchase the Property or any part thereof.

m)
Seller has delivered no written notice to any tenant under any of the Leases
alleging a default by such tenant that remains uncured or unaddressed; and
Seller, as landlord, has received no written notice from any tenant under any of
the Leases alleging a default by Seller, as landlord, under such Lease that
remains uncured or unaddressed. To Seller’s knowledge, all improvements,
landlord work, painting, repairs, alterations and other work required to be
performed by Seller, as landlord, under the Leases, has been or will, be fully
performed and paid for in full prior to Closing,

n)
No tenant has delivered written notice to Seller alleging that such tenant is
entitled to any concessions, allowances, rebates or refunds under its Lease;
provided, however, that the foregoing shall in no event alter or modify any such
tenant’s right to audit in accordance with the terms and conditions of its
Lease. To Seller’s knowledge, no tenant has prepaid any rents or other charges
for more than the current month.

o)
Schedule 5.6 sets forth a list of security deposits from the tenants under the
Leases.

p)
The Due Diligence Materials are true and accurate copies of such materials as
they exist in Seller’s files.

q)
All amounts due and payable by Seller and which have been billed to Seller under
any operating and reciprocal easement agreements affecting the Property have
been paid, and Seller has not received written notice of default by Seller
within the twenty-four (24)-month period prior to the Effective Date under any
such agreements which remains uncured or unaddressed.

In the event that any representation or warranty by Seller in this Section 9.1
is materially inaccurate as of the Closing Date and is discovered by Buyer
before Closing, Buyer, as its sole and exclusive remedy, shall have the right to
terminate this Agreement, in which event the Earnest Deposit shall be returned
to Buyer by the Title Company, Seller shall pay for any title and survey fees,
and neither party hereto shall have any further obligations hereunder except for
such obligations and indemnities which expressly survive the termination of this
Agreement. In the event that any representation or warranty by Seller in this
Section 9.1 is materially inaccurate as of the Closing Date and is not
discovered by Buyer before Closing, Buyer may bring an action or proceeding
alleging the untruth, inaccuracy or breach of any such warranties,
representations and agreements within the Survival Period, and the warranties,
representations and agreements at issue will survive until full and final
determination of the action or proceeding. However, if Buyer proceeds to Closing
with actual knowledge, or knowledge Buyer should reasonably have deemed to
possess pursuant to its due diligence inspection of the Property, of any such
untruth, inaccuracy or breach of any warranty, representation or agreement,
Buyer is deemed to have waived any claims with respect to each such warranty,
representation or agreement. Subject to the limitations in this paragraph,
Seller shall reimburse Buyer’s damages arising out of any untruth, inaccuracy or
breach of any warranty, representation or agreement hereunder, provided,
however, that: (i) the valid claims for all such breaches hereunder aggregate to
more than Fifty Thousand and 00/100 Dollars ($50,000.00) (“Loss Threshold”);
(ii) written notice containing a description of the specific




--------------------------------------------------------------------------------



nature of such breach shall have been given by Buyer to Seller after the Closing
Date and prior to the expiration of the Survival Period; and (iii) in no event
shall Seller’s aggregate liability to Buyer for all breaches of warranties,
representations and agreements hereunder exceed the amount of Four Hundred
Twenty Thousand and No/100 Dollars ($420,000.00) (“Maximum Loss Amount”). The
warranties, representations and agreements of Seller shall survive Closing and
delivery of the Deed to Buyer for a period of nine (9) months (the “Survival
Period”) after the Closing Date. As used in this Agreement, any and all
references to “Seller’s knowledge,” “Seller’s actual knowledge” or phrases of
similar import shall mean the conscious awareness of facts or other relevant
information, without investigation or inquiry, by Matthew Wallace, Senior
Capital Transactions Associate, or John Blackiston, Property Manager.
Notwithstanding any provision in this Agreement to the contrary, the limitations
of this Section 9.1 shall not apply to the Special Warranty Deed delivered by
Seller to Buyer at Closing.
9.2 -By Buyer. Buyer represents and warrants to Seller as of the Effective Date
that:
a)
Buyer is duly created and validly existing pursuant to the laws of the
jurisdiction of its organization and is duly qualified to do business in the
jurisdiction in which the Property is situated if and to the extent that such
qualification is required.

b)
Buyer has the capacity and authority to execute this Agreement and perform the
obligations of Buyer under this Agreement. All action necessary to authorize the
execution, delivery and performance of this Agreement by Buyer has been taken,
and such action has not been rescinded or modified. Upon the execution of this
Agreement, this Agreement will be legally binding upon Buyer. The person signing
this Agreement on behalf of Buyer has been duly authorized to sign and deliver
this Agreement on behalf of Buyer.

c)
Buyer is not subject to any judgment or decree of a court of competent
jurisdiction or governmental agency that would limit or restrict Buyer’s right
to enter into and carry out this Agreement.

d)
Neither the execution of this Agreement nor the consummation of the transactions
contemplated herein by Buyer will constitute a breach under any contract or
agreement to which Buyer is a party or by which Buyer is bound or affected.

e)
No consent or approval of any third party (including, without limitation any
governmental authority) is or was required in connection with Buyer’s execution
and delivery of this Agreement or its consummation of the transaction
contemplated herein.

f)
None of the funds to be used for payment by Buyer of the Purchase Price will be
subject to 18 U.S.C. §§ 1956-1957 (Laundering of Money Instruments), 18 U.S.C.
§§ 981-986 (Federal Asset Forfeiture), 18 U.S.C. §§ 881 (Drug Property Seizure),
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001, or the United and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (the “USA Patriot Act”).

g)
Buyer is not, and will not become, a person or entity with whom U.S. persons are
restricted from doing business with under the regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of Treasury (including those
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions





--------------------------------------------------------------------------------



With Persons Who Commit, Threaten to Commit, or Support Terrorism), the USA
Patriot Act, or other governmental action.
Buyer shall fully disclose to Seller, immediately upon Buyer’s becoming aware of
its occurrence, any change in facts or circumstances of which Buyer becomes
aware prior to the Closing that may affect the representations and warranties
set forth above. In the event that any representation or warranty by Buyer is
not accurate as of the Closing, Seller, as its sole and exclusive remedy, shall
have the right to terminate this Agreement, in which event the Earnest Deposit
shall be delivered and paid to Seller by the Title Company and neither party
hereto shall have any further obligations hereunder except for such obligations
and indemnities which expressly survive the termination of this Agreement, and
Seller expressly waives the right to sue Buyer for damages.
SECTION 10- DEFAULT.
10.1 -Seller Default. Notwithstanding any provision in this Agreement to the
contrary, if Closing does not occur by reason of a material default by Seller
which continues for ten (10) days after written notice from Buyer, then Buyer
shall have the right to either (a) terminate this Agreement, in which event
Buyer shall receive the Earnest Deposit, Seller shall pay Buyer all of its
actual out-of-pocket costs incurred in connection therewith, including
reasonable attorneys’ fees, not to exceed Thirty Thousand and 00/100 Dollars
($30,000.00) in the aggregate, and neither of the parties hereto shall have any
further rights or obligations hereunder except for obligations that specifically
survive the termination or (b) enforce specific performance of this Agreement,
provided that such action must be commenced within sixty (60) days following
Buyer’s discovery of Seller’s material default under this Agreement.
10.2 -Buyer Default. Notwithstanding any provisions of this Agreement to the
contrary, if Buyer fails to close this transaction for reasons other than
Seller’s default or the failure of any of the express conditions to Buyer’s
performance, then this Agreement shall terminate, and the Earnest Deposit shall
be delivered to Seller as agreed-upon liquidated damages as Seller’s sole
remedy. Seller and Buyer acknowledge that: (i) it would be impossible to
accurately determine Seller’s damages in the event of Buyer’s default; (ii) the
Earnest Deposit is a fair and equitable measure of Seller’s damages; and (iii)
Seller expressly waives the right to exercise any and all other rights available
at law or in equity. The limitation of damages set forth herein shall not apply
to any indemnities, covenants or obligations of Buyer which expressly survive
either the termination of this Agreement or Closing, for which Seller shall be
entitled to all rights and remedies available at law or in equity.
SECTION 11‑ BROKERS. Buyer and Seller each represent and warrant that they have
not been represented by any broker in connection with the sale of the Property
other than Colliers International (“Broker”), and no commissions or fees are due
to any other broker or finder by reason of either party’s actions in this
matter. Seller shall pay Broker pursuant to a separate commission agreement. The
terms and conditions of this Agreement shall supercede all terms and conditions
of any separate commission agreement with Seller. Buyer and Seller shall each be
responsible for all liability, if any, for any broker or finder fees payable
with respect to the sale of the Property that are attributable to its actions.
Seller and Buyer shall and do each hereby indemnify, defend and hold harmless
the other from and against the claims, demands, actions and judgments of any and
all brokers, agents and other persons or entities alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications in connection with this Agreement or the purchase and sale of
the Property. The indemnity obligations in this Section shall survive the
termination of this Agreement or the Closing.




--------------------------------------------------------------------------------



SECTION 12‑ EMINENT DOMAIN. In the event (i) of the taking of more than ten
percent (10%) of the Property, (ii) in the event the sole access point of the
Property to the public right-of-way is taken, or (iii) or if any Key Tenant
would be entitled to terminate its Lease as a result of such taking by eminent
domain for any public or quasi-public use, or if notice of intent of a taking or
a sale in lieu of taking is received by Seller or Buyer, at or prior to the
Closing, Buyer shall have the right, to be exercised within thirty (30) days
after notice of such taking by written notice to Seller, to terminate this
Agreement, in which event Buyer shall receive the Earnest Deposit and neither of
the parties hereto shall have any further rights or obligations hereunder except
for obligations that specifically survive the termination. In the event this
Agreement is not terminated, Buyer shall consummate this transaction on the
Closing Date (with no reductions in the Purchase Price), and Buyer shall be
entitled to participate in any such condemnation or eminent domain proceedings
and to receive all of the proceeds attributable to any portion of the Property
to be conveyed to Buyer.
SECTION 13- CASUALTY. If prior to the Closing Date, more than five percent (5%)
of the building(s) comprising a part of the Property, are destroyed by fire or
other casualty or if any Key Tenant is entitled to terminate its Lease as a
result of such fire or other casualty, Seller shall notify Buyer in writing of
such fact (which writing shall detail the amount of insurance recoverable) and
Buyer shall have the option to terminate this Agreement upon notice to Seller
given within twenty (20) days after Buyer’s receipt of Seller’s written notice
aforesaid. Upon such termination, the Escrow Agent shall return the Earnest
Deposit to Buyer, this Agreement shall terminate and neither party shall have
any further obligation or liability to the other. In the event Buyer does not so
elect to terminate this Agreement as aforesaid, or there is damage to or
destruction of less than five percent (5%) of the Property and no Key Tenant is
entitled to terminate its Lease as a result of such fire or other casualty, then
Seller shall assign to Buyer any insurance claims, upon the written consent of
the applicable insurer, and the amount of any deductible shall be subtracted
from the Purchase Price and Buyer shall acquire the Property pursuant to this
Agreement without any other reduction in the Purchase Price. In the event the
applicable insurer will not consent to the assignments of any insurance claim to
Buyer, Seller shall pursue the applicable insurance claim on behalf of Buyer
(and Buyer shall assist Seller as reasonably requested by Seller) as and will
turn over insurance proceeds from such claim to Buyer, less any actual expenses
of Seller’s pursuit of such insurance claim, upon Seller’s receipt of same.
SECTION 14– INTENTIONALLY OMITTED.
SECTION 15- MISCELLANEOUS.
15.1 -Governing Law. This Agreement shall be governed by the laws of the State
where the Property is located, without regard to rules regarding conflicts of
laws.
15.2 -Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document.
15.3 -Entire Agreement. This Agreement, together with the attached exhibit(s),
contains all of the terms and conditions of the agreement between the parties
hereto, and any and all prior and contemporaneous oral and written agreements
are merged herein.
15.4 -Modifications and Waivers. This Agreement cannot be changed nor can any
provision of this Agreement, or any right or remedy of any party, be waived
orally. Changes and waivers can only be made in writing, and the change or
waiver must be signed by the party against whom the change or waiver is sought
to be enforced. Any waiver of any provision of this Agreement, or any right or
remedy, given on any one or more occasions shall not be deemed a waiver with
respect to any other occasion.




--------------------------------------------------------------------------------



15.5 -Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, successors, and assigns of the parties hereto.
15.6 -Assignment. Buyer may not assign its rights and obligations under this
Agreement without Seller’s prior written consent; provided, however, at and
concurrently with a Closing hereunder, Buyer may assign its rights and
obligations under this Agreement without the consent of Seller, provided and on
the condition that: (i) Buyer shall have given Seller written notice of the
assignment and the identity of the assignee at least seven (7) days prior to
Closing; (ii) Buyer or a principal of Buyer shall be affiliated with the
assignee; and (iii) such assignee shall have assumed Buyer’s obligations
hereunder by a written instrument of assumption in form and substance reasonably
satisfactory to Seller. Notwithstanding any such assignment, Buyer shall
nevertheless remain liable for all of Buyer’s obligations hereunder.
15.7 -Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed given when made by personal
delivery, sent next business day by delivery by a nationally recognized
overnight courier, addressed as follows, or e-mail followed by another permitted
means of delivery. Notice shall be deemed given on the date on which the notice
is received by a party in the case of personal delivery or e-mail, or on the
next business day immediately following receipt by the courier, in the case of
an overnight courier:
If to Seller:
c/o DDR Corp.
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attn: Matthew Wallace
E-mail: mwallace@ddr.com



With copy to:
c/o DDR Corp.
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attn: General Counsel
E-mail: nmagence@ddr.com



and:
Thompson Hine LLP

3900 Key Tower
127 Public Square
Cleveland, Ohio 44114
Attn: Robyn Minter Smyers
E-mail: robyn.smyers@thompsonhine.com


If to Buyer:
WHLR-Pierpont Center, LLC

2529 Virginia Beach Boulevard
Suite 200
Virginia Beach Virginia 23452
Attn: David Kelly
E-mail: dkelly@WHLR.us


With copy to:
Stuart A. Pleasants, attorney at law

2529 Virginia Beach Boulevard
Suite 101




--------------------------------------------------------------------------------



Virginia Beach Virginia 23452
Attn: Stuart Pleasants
E-mail: stuartpleasants@verizon.net


15.8 -Section Headings. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.
15.9 -Severability. If one or more of the provisions of this Agreement or the
application thereof shall be invoked, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions or any
other application thereof shall in no way be affected or impaired.
15.10 -Time of the Essence. The parties agree that time is of the essence and
that the failure of a party hereto to perform any act on or before the date
specified herein for performance thereof shall be deemed cause for the
termination hereof by the other party, without prejudice to other remedies
available for default hereunder.
15.11 -Confidentiality. Without the prior written consent of the other party,
neither Seller nor Buyer will disclose to any person, other than their legal
counsel or a proposed lender, either the fact that this Agreement has been
entered into or any of the terms, conditions or other facts with respect
thereto, including the status thereof; provided, that either party hereto may
make such disclosure if compelled by court order or to comply with the
requirements of any law, governmental order or regulation.
15.12 -Further Action. The parties hereto shall at any time, and from time to
time on and after the Closing Date, upon the request of either, do, execute,
acknowledge and deliver all such further acts, deeds, assignments and other
instruments as may be reasonably required for the consummation of this
transaction.
15.13 -Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties hereto, it being recognized that
both Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement.
15.14 -No Recording. Neither this Agreement nor any memorandum or short form
thereof may be recorded by Buyer.
15.15 -Third Party Beneficiary. The provisions of this Agreement are not
intended to benefit any parties other than Seller and Buyer.
15.16 -Enforcement. If either party hereto shall engage an attorney in
connection with any action or proceeding to enforce this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover its
reasonable litigation expenses to the fullest extent permitted by law. In the
event a different party is the prevailing party on different issues, the
litigation expenses shall be apportioned in proportion to the value of the
issues decided for and against the party.
15.17 -1031 Exchange. If so requested by either party, the other party will
cooperate in structuring and completing this transaction for the requesting
party so as to effect a like‑kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended. In particular, such other party will
consent to the assignment by the requesting party prior to the Closing hereunder
of its rights hereunder to a “qualified intermediary” or other third party for
such purposes. The foregoing notwithstanding, in connection with any such
exchange, neither party shall have any obligation to acquire title to any real




--------------------------------------------------------------------------------



property nor to enter into any contract: (i) that may create or impose upon such
party any non-monetary obligation or negative covenant; (ii) that does not
provide that the sole and exclusive remedy of any seller for a breach shall be
to retain as liquidated damages the deposit paid to said seller; or (iii) that
requires such party to execute any mortgage, deed of trust or similar financing
instrument. It is further agreed that: (1) neither party shall assume any
responsibility for the tax consequences to any other party arising out of any
exchange effected pursuant to this Section; (2) the requesting party shall
reimburse the other party for all additional costs and expenses (including
reasonable attorney’s fees) incurred by such other party in connection with any
such exchange; and (3) the requesting party shall indemnify and hold the other
party harmless from and against any and all loss, cost, damage, expense or other
liability (including reasonable attorneys’ fees) that such other party may incur
or suffer in the performance of its obligations under this Section.
15.18 -Business Day. As used herein, a business day shall mean any day other
than Saturday, Sunday or other day that commercial banks in the State in which
the Property is located are authorized or required to close under applicable
law. In the event that the expiration of any time period hereunder, including,
without limitation, the Due Diligence Period shall expire on a Saturday, Sunday
or legal holiday, then such time period shall be extended until the close of
business on the next following business day.
15.19 -Public Disclosure. Without the prior written consent of the other party,
neither Seller nor Buyer will make any public disclosure or issue any press
release pertaining to the existence of this Agreement, or to the proposed
acquisition of the Property. Notwithstanding the foregoing, Buyer shall have the
right to make a public disclosure or issue a press release without the consent
of Seller provided that: (i) Buyer delivers a written copy of such public
disclosure or press release to Seller prior to releasing it; and (ii) in no
event shall such public disclosure or press release include the Purchase Price,
a cap rate or other financial metric, or the name of the Seller or DDR Corp.
[Signatures Appear on Following Pages]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the respective dates specified below.
SELLER:

DDR SOUTHEAST MORGANTOWN, L.L.C.,
a Delaware limited liability company            


By:     /s/ Daniel Sutherland            
Printed Name:    Daniel Sutherland        
Title:    Vice President                


Date: November 3, 2014






BUYER:

WHLR –PIERPONT CENTER, LLC ,
a Delaware limited liability company


By:     /s/ Jon S. Wheeler         
Jon S. Wheeler
Manager



Date: November 3, 2014








--------------------------------------------------------------------------------







The undersigned hereby joins in this Agreement for the purpose of agreeing to be
bound by the provisions of Section 11 hereof.
COLLIERS INTERNATIONAL






By:     /s/ Kevin James        
Name:      Kevin James        
Title:     Senior Vice President    


